Name: Commission Regulation (EC) No 76/2002 of 17 January 2002 introducing prior Community surveillance of imports of certain iron and steel products covered by the ECSC and EC Treaties originating in certain third countries
 Type: Regulation
 Subject Matter: trade;  iron, steel and other metal industries;  trade policy;  international trade
 Date Published: nan

 Avis juridique important|32002R0076Commission Regulation (EC) No 76/2002 of 17 January 2002 introducing prior Community surveillance of imports of certain iron and steel products covered by the ECSC and EC Treaties originating in certain third countries Official Journal L 016 , 18/01/2002 P. 0003 - 0008Commission Regulation (EC) No 76/2002of 17 January 2002introducing prior Community surveillance of imports of certain iron and steel products covered by the ECSC and EC Treaties originating in certain third countriesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3285/94 of 22 December 1994 on common rules for imports and repealing Regulation (EC) No 518/94(1), as last amended by Regulation (EC) No 2474/2000(2), and in particular Article 11 thereof,Having regard to Council Regulation (EC) No 519/94 of 7 March 1994 on common rules for imports from certain third countries and repealing Regulations (EEC) No 1765/82, (EEC) No 1766/82 and (EEC) No 3420/83(3), as last amended by Regulation (EC) No 1138/98(4), and in particular Article 9(1) thereof,Consultations having taken place within the committees set up under the Regulations referred to above,Whereas:(1) In accordance with Regulations (EC) No 3285/94 and (EC) No 519/94, products covered by the Treaty establishing the European Coal and Steel Community are subject to the common rules for imports, and it is therefore necessary that the arrangements for Community surveillance measures in respect of ECSC products be adopted in accordance with those Regulations.(2) The situation on the steel market has worsened considerably in 2001 under the combined impact of a number of factors, chief among them being a marked downturn in the world economy evident from the outset of the year and the recession that began to affect some economies, including that of the United States, in the latter half of the year.(3) The steel market has also been unsettled by the uncertainty and hedging caused by the possibility of import restrictions on the US market following the US administration's "Section 201" safeguard investigation.(4) Should import restrictions actually be applied on the US market, they are likely to cause major fluctuations in the structure of international trade, and in particular the deflection of trade towards the Community market. Such deflection could seriously harm the Community steel industry.(5) Available economic indicators and estimates for 2001 show the following trends:(A) Production. Production of crude steel in the Community in 2001 is expected to be about 159 million tonnes. This estimate is not only 2,5 % lower than production in 2000 (163,2 million tonnes), it is also lower than the levels recorded in 1997 (159,4 million tonnes) and 1998 (159,7 million tonnes).(B) Imports. Imports of ECSC iron and steel products into the Community from all third countries will remain appreciably the same as in 2000, at about 25 million tonnes. By way of comparison, Community imports of these products totalled 12,2 million tonnes in 1996. This means that steel imports into the Community have more than doubled in the past five years.(C) Exports. At a probable level of about 21 million tonnes, Community exports of ECSC iron and steel products in 2001 are about 8 % down on the previous year. By way of comparison, Community imports of these products amounted to 28 million tonnes in 1996. Community exports to the US and Canada have been hit particularly hard, falling by an estimated 36 % and 32 % respectively. This trend will worsen in 2002 if restrictions are introduced on the US market. For 2001 as a whole, the Community is expected to be a net importer of iron and steel products, with a trade deficit in excess of 4 million tonnes. In 1996 the Community recorded a trade surplus of the order of 15,8 million tonnes.(D) Prices. Prices for iron and steel products in 2001 were 18 % lower on average than in 2000.(6) Since the scope of the Section 201 safeguard investigation includes pipes and tubes, the possibility of US restrictions on these products cannot be excluded. Prior surveillance should therefore be extended to pipes and tubes.(7) The Community's external trade statistics are not available within the periods established by Commission Regulation (EC) No 1917/2000(5), as amended by Regulation (EC) No 1669/2001(6).(8) The interests of the Community require that imports of certain iron and steel products should be subject to prior Community surveillance in order to provide statistical information permitting rapid analysis of import trends.(9) The completion of the internal market requires that the formalities to be accomplished by Community importers be identical wherever the goods may be cleared.(10) Release for free circulation of the products covered by this Regulation should be made subject to presentation of a surveillance document meeting uniform criteria.(11) That document should, on simple application by the importer, be endorsed by the authorities of the Member States within a certain period but without the importer thereby acquiring any right to import. The document should therefore be valid only as long as the import rules remain unchanged.(12) The surveillance documents issued for the purposes of Community surveillance must be valid throughout the Community, regardless of the Member State of issue.(13) The Member States and the Commission should exchange the information resulting from Community surveillance as fully as possible.(14) The issue of surveillance documents, while subject to standard conditions at Community level, is to be the responsibility of the national authorities.(15) It should be reiterated that for certain iron and steel products the issue of a surveillance document is subject to presentation of an export document in accordance with arrangements established within the framework of double-checking agreements with certain third countries, and the present Regulation does not apply to products originating in those countries which are subject to such a double-checking system,HAS ADOPTED THIS REGULATION:Article 11. From 1 January 2002 the release for free circulation in the Community of iron and steel products covered by the ECSC and EC Treaties listed in Annex I shall be subject to prior Community surveillance in accordance with Articles 11 and 12 of Regulation (EC) No 3285/94 and Articles 9 and 10 of Regulation (EC) No 519/94. This applies to imports originating in all non-member countries other than the countries of the European Free Trade Association (EFTA), countries which are parties to the Agreement on the European Economic Area (EEA), and Turkey. Products which are subject to a double-checking agreement established between a non-member country and the Community shall be subject to the conditions established by that agreement and not to this Regulation.2. The classification of the products covered by this Regulation is based on the tariff and statistical nomenclature of the Community (hereinafter called the "combined nomenclature", or in abbreviated form "CN"). The origin of the products covered by this Regulation shall be determined in accordance with the rules in force in the Community.Article 21. The release for free circulation in the Community of the products referred to in Article 1 shall be subject to presentation of a surveillance document issued by the relevant authorities of a Member State.2. The surveillance document referred to in paragraph 1 shall be issued automatically by the competent authorities in the Member States, without charge and for any quantities requested, within five working days of presentation of an application by any Community importer, wherever it may be established in the Community. This application shall be deemed to have been received by the competent national authority no later than three working days after submission, unless it is proven otherwise.3. A surveillance document issued by one of the authorities listed in Annex II shall be valid throughout the Community.4. The surveillance document shall be made out on a form corresponding to the model at Annex I of Regulation (EC) No 3285/94(7) on common rules for imports or in Annex IV to Regulation (EC) No 519/94 on common rules for imports from certain third countries. The importer's application shall include the following elements:(a) the name and full address of the applicant (including telephone and fax numbers, and possible identification number used by the competent national authorities) and VAT registration number, if subject to VAT;(b) if applicable, the name and full address of the declarant or representative of the applicant (including telephone and fax numbers);(c) the full name and address of the exporter;(d) the exact description of the goods, including:- their trade name,- the combined nomenclature (CN) code(s),- the country of origin,- the country of consignment;(e) the net weight expressed in kg, and the quantity in the unit prescribed where other than net weight, by combined nomenclature heading;(f) the cif value of the goods in euro at the Community frontier by combined nomenclature heading;(g) whether the products concerned are seconds or of substandard quality(8);(h) the proposed period and place of customs clearance;(i) whether the application is a repeat of a previous application concerning the same contract;(j) the following declaration, dated and signed by the applicant with the transcription of his name in capital letters: "I, the undersigned, certify that the information provided in this application is true and given in good faith, and that I am established in the Community."The importer shall also submit a copy of the contract of sale or purchase and of the pro forma invoice. If so requested, for example in cases where the goods are not directly purchased in the country of production, the importer shall present a certificate of production issued by the producing steel mill.5. Surveillance documents may be used only for such time as arrangements for liberalisation of imports remain in force in respect of the transactions concerned. Without prejudice to possible changes in the import regulations in force or decisions taken in the framework of an agreement or the management of a quota:- the period of validity of the surveillance document is hereby fixed at four months,- unused or partly used surveillance documents may be renewed for an equal period.6. The importer shall return surveillance documents to the issuing authority at the end of their period of validity.7. The competent authorities may allow the submission of declarations or requests to be transmitted or printed by electronic means, under the conditions fixed by them. However, all documents and evidence must be available to the competent authorities.8. The surveillance document may be issued by electronic means as long as the customs offices involved have access to the document via a computer network.Article 31. A finding that the unit price at which the transaction is effected varies from that indicated in the surveillance document by less than 5 % in either direction or that the total quantity of the products presented for import exceeds the quantity given in the surveillance document by less than 5 % shall not preclude the release for free circulation of the products in question.2. Applications for surveillance documents and the documents themselves shall be confidential. They shall be restricted to the competent authorities and the applicant.Article 41. The Member States shall communicate to the Commission:(a) on as regular and up-to-date a basis as possible and at least by the last day of each month, details of the quantities and values (calculated in euro) for which surveillance documents have been issued;(b) within six weeks of the end of each month, details of imports during that month, in accordance with Article 32 of Regulation No (EC) 1917/2000.The information provided by Member States shall be broken down by product, CN code and by country.2. The Member States shall give notification of any anomalies or cases of fraud which they discover and, where relevant, the basis on which they have refused to grant a surveillance document.Article 5Any notices to be given under this Regulation shall be given to the Commission of the European Communities and shall be communicated electronically via the integrated network set up for this purpose, unless for imperative technical reasons it is necessary to use other means of communication temporarily.Article 6This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall apply from 1 January to 31 December 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 January 2002.For the CommissionPascal LamyMember of the Commission(1) OJ L 349, 31.12.1994, p. 53.(2) OJ L 286, 11.11.2000, p. 1.(3) OJ L 67, 10.3.1994, p. 89.(4) OJ L 159, 3.6.1998, p. 1.(5) OJ L 229, 9.9.2000, p. 14.(6) OJ L 224, 21.8.2001, p. 3.(7) As modified by Council Regulation (EC) 139/96 of 22 January 1996 (OJ L 21, 27.7.1996, p. 7), and taking into account the provisions of Article 2 of Council Regulation (EC) No 1103/97 of 17 June 1997 on certain provisions relating to the introduction of the euro (OJ L 162, 19.6.1997, p. 1).(8) Under the criteria given in OJ C 180, 11.7.1991, p. 4.ANNEXLIST OF PRODUCTS SUBJECT TO PRIOR SURVEILLANCE (2002)7208 10 007208 25 007208 26 007208 27 007208 36 007208 37 107208 37 907208 38 107208 38 907208 39 107208 39 907208 40 107208 40 907208 51 107208 51 307208 51 507208 51 917208 51 997208 52 107208 52 917208 52 997208 53 107208 53 907208 54 107208 54 907208 90 107209 15 007209 16 107209 16 907209 17 107209 17 907209 18 107209 18 917209 18 997209 25 007209 26 107209 26 907209 27 107209 27 907209 28 107209 28 907209 90 107210 11 107210 12 117210 12 197210 20 107210 30 107210 41 107210 49 107210 50 107210 61 107210 69 107210 70 317210 70 397210 90 317210 90 337210 90 387211 13 007211 14 107211 14 907211 19 207211 19 907211 23 107211 23 517211 23 91 (1)7211 23 99 (2)7211 29 207211 29 50 (3)7211 29 90 (4)7211 90 117211 90 90 (5)7212 10 107212 10 917212 20 117212 30 117212 40 107212 40 917212 50 317212 50 517212 60 117212 60 917213 10 007213 20 007213 91 107213 91 207213 91 417213 91 497213 91 707213 91 907213 99 107213 99 907214 20 007214 30 007214 91 107214 91 907214 99 107214 99 317214 99 397214 99 507214 99 617214 99 697214 99 807214 99 907215 90 107216 10 007216 21 007216 22 007216 31 117216 31 197216 31 917216 31 997216 32 117216 32 197216 32 917216 32 997216 33 107216 33 907216 40 107216 40 907216 50 107216 50 917216 50 997216 99 107225 11 007225 19 107225 19 907225 20 207225 30 007225 40 207225 40 507225 40 807225 50 007226 11 107226 11 90 (6)7226 19 107226 19 307226 19 90 (7)7226 91 107226 91 907226 99 207227 90 107228 10 107228 10 307228 20 117228 20 197228 20 307228 30 207228 30 417228 30 497228 30 617228 30 697228 30 707228 30 897228 60 107228 70 107228 70 317228 80 107228 80 907301 10 00Complete CN Heading 7304 (8)Complete CN Heading 7306 (9)7307 93 11 (10)7307 93 19 (11)7307 99 30 (12)7307 99 90 (13)LISTA DE LAS AUTORIDADES NACIONALES COMPETENTESLISTE OVER KOMPETENTE NATIONALE MYNDIGHEDERLISTE DER ZUSTÃ NDIGEN BEHÃ RDEN DER MITGLIEDSTAATENÃ ÃÃ Ã ¥ÃÃ ¥Ã Ã £Ã ÃÃ £ Ã ¤Ã ©Ã  Ã Ã ¡Ã §Ã ©Ã  Ã Ã Ã Ã Ã £Ã Ã £ Ã Ã Ã ÃÃ ©Ã  Ã ¤Ã ©Ã  Ã Ã ¡Ã Ã ¤Ã ©Ã  Ã Ã Ã Ã ©Ã LIST OF THE COMPETENT NATIONAL AUTHORITIESLISTE DES AUTORITÃ S NATIONALES COMPÃ TENTESELENCO DELLE COMPETENTI AUTORITÃ NAZIONALILIJST VAN BEVOEGDE NATIONALE INSTANTIESLISTA DAS AUTORIDADES NACIONAIS COMPETENTESLUETTELO TOIMIVALTAISISTA KANSALLISISTA VIRANOMAISISTAFÃ RTECKNING Ã VER BEHÃ RIGA NATIONELLA MYNDIGHETERBELGIQUE/BÃ LGIÃ MinistÃ ¨re des affaires Ã ©conomiques Administration des relations Ã ©conomiquesServices licencesRue GÃ ©nÃ ©ral Leman 60 B - 1040 Bruxelles Fax (32-2) 230 83 22 Ministerie van Economische Zaken Bestuur van de Economische BetrekkingenDienst VergunningenGeneraal Lemanstraat 60 B - 1040 Brussel Fax (32-2) 230 83 22DANMARKErhvervsfremme Styrelsen SÃ ¸ndergade 29 DK - 8600 Silkeborg Fax (45) 35 46 64 01DEUTSCHLANDBundesamt fÃ ¼r Wirtschaft und Ausfuhrkontrolle(BAFA)Frankfurter StraÃ e 29-35 D - 65760 Eschborn 1 Fax: (49-61) 96 9 42 26Ã Ã Ã Ã Ã Ã Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¸Ã ½Ã ¹Ã ºÃ ®Ã  Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã Ã ±Ã ¼Ã ¼Ã ±Ã Ã µÃ ¯Ã ± Ã Ã ¹Ã µÃ ¸Ã ½Ã Ã ½ Ã £Ã Ã ­Ã Ã µÃ Ã ½Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¹Ã µÃ ¸Ã ½Ã Ã ½ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã ¡Ã ¿Ã Ã ½Ã Ã ¿Ã Ã ½Ã ¬Ã Ã ¿Ã 1 GR - 10563 Ã Ã ¸Ã ®Ã ½Ã ± Ã ¦Ã ±Ã ¾: (301) 328 60 94ESPAÃ AMinisterio de EconomÃ ­a DirecciÃ ³n General de Comercio Exterior Paseo de la Castellana 162 E - 28046 Madrid Fax: (34) 915 63 18 23/913 49 38 31FRANCEService des industries manufacturiÃ ¨resDIGITIP12, rue Villiot - BÃ ¢timent Le Bervil F - 75572 Paris cedex 12 Fax (33-1) 53 44 91 81IRELANDDepartment of Enterprise, Trade and Employment Import/Export Licensing, Block C Earlsfort CentreHatch StreetDublin 2 Fax: (353-1) 631 28 26ITALIAMinistero delle AttivitÃ produttive Direzione generale per la politica commerciale e per la gestione del regime degli scambi Viale America 341 I - 00144 Roma Fax (39) 06 59 93 22 35/06 59 93 26 36LUXEMBOURGMinistÃ ¨re des affaires Ã ©trangÃ ¨res Office des licences BP 113 L - 2011 Luxembourg Fax (352) 46 61 38NEDERLANDBelastingdienst douane Centrale dienst voor in- en uitvoer Engelse Kamp 2 Postbus 30003 9700 RD Groningen Nederland Fax (31-50) 526 06 98 M.i.v. 18 januari 2002Fax (31-50) 523 23 41Ã STERREICHBundesministerium fÃ ¼r Wirtschaft und Arbeit AuÃ enwirtschaftsadministration Landstrasser HauptstraÃ e 55-57 A - 1030 Wien Fax: (43-1) 711 00/8386PORTUGALMinistÃ ©rio da Economia DirecÃ §Ã £o-Geral das RelaÃ §Ã µes EconÃ ³micas Internacionais Av. da RepÃ ºblica, 79 P - 1069-059 Lisboa Fax: (351) 21 793 22 10SUOMITullihallitus PL 512 FIN - 00101 Helsinki Faksi: (358-9) 614 28 52SVERIGEKommerskollegium Box 6803 S - 113 86 Stockholm Fax (46-8) 30 67 59UNITED KINGDOMDepartment of Trade and Industry Import Licensing Branch Queensway House, West Precinct Billingham, Cleveland UK - TS23 2NF Fax: (44-1642) 533 557(1) Products covered by the EC Treaty.(2) Products covered by the EC Treaty.(3) Products covered by the EC Treaty.(4) Products covered by the EC Treaty.(5) Products covered by the EC Treaty.(6) Products covered by the EC Treaty.(7) Products covered by the EC Treaty.(8) Products covered by the EC Treaty.(9) Products covered by the EC Treaty.(10) Products covered by the EC Treaty.(11) Products covered by the EC Treaty.(12) Products covered by the EC Treaty.(13) Products covered by the EC Treaty.